McMurray, Chief Judge.
Defendant appeals his conviction of burglary. Held:
1. Defendant contends the evidence was insufficient to support his conviction and that his motion for a directed verdict should have been granted. The evidence shows that on the day of the alleged burglary, two witnesses positively identified defendant as being one of the two persons who was seen in the alleyway adjacent to the back of the victim’s house. The witnesses testified that they had seen the defendant loading certain items into the trunk and backseat of a yellow automobile which the evidence disclosed were similar to the items which the victim reported as stolen. One of the witnesses further testified that defendant’s companion came running out of the alley and looked at him and said, “It’s not you, Sam, we’re not getting in your house.” This witness also testified that after the preliminary hearing, defendant came to his house and offered him $50 not to appear at trial. We are satisfied that the evidence presented at trial was sufficient to enable a rational trier of fact to reasonably have found the defendant guilty of the offense of burglary beyond a reasonable doubt. See generally Crawford v. State, 245 Ga. 89, 90 (1) (263 SE2d 131); Lee v. State, 247 Ga. 411, 412 (6) (276 SE2d 590); State v. Royal, 247 Ga. 309, 310 (275 SE2d 646); Conger v. State, 250 Ga. 867, 870 (301 SE2d 878). The enumerations of error complaining of the denial of the motion for directed verdict and the sufficiency of the evidence are not meritorious.
2. Defendant’s remaining enumeration of error raises a challenge to a certain portion of the jury charge. However, defendant waived his right to enumerate error by failing to correctly respond to the trial court’s inquiry as to whether either counsel had objections to the charge by replying that the defense had no objection to the charge without reserving the right to later object. Devoe v. State, 249 Ga. 499 (292 SE2d 72); White v. State, 243 Ga. 250, 251 (253 SE2d 694); Davis v. State, 168 Ga. App. 362, 363 (309 SE2d 389). Compare Gaither v. State, 234 Ga. 465 (216 SE2d 324).

Judgment affirmed.


Deen, P. J., and Sognier, J., concur.